DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4, 6-11, 13, 14, and 16-21 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Li et al. (US 2022/0183053 A1) hereinafter Li.

Regarding claims 1, 8, 16, 17 – Li discloses receiving, through a higher layer, one or more entries among a plurality of entries configurable by the higher layer, refer to paragraphs [0086], [0091], [0092], [0100], [0103], [0104], [0108], [0110], [0112], [0113], [0123], [0124], [0126], [0130], [0162], [0189], [0196], [0200] to [0203], 
wherein each of the plurality of entries corresponds to (i) a Channel Access Type and (ii) information related to a start position for a PUSCH transmission, refer to Figure 1 and paragraphs [0084], [0086], [0091], [0108], [0110], [0123], [0130], 
receiving downlink control information (DCI) used for informing (i) a start symbol of the PUSCH and (ii) an entry among the one or more entries, refer to Figure 3 and paragraphs [0091], [0109], [0110], [0115],  
transmitting the PUSCH based on the DCI, refer to Figures 9, 10, 11, 12, and paragraphs [0117], [0200] to [0203],
wherein the start position for the PUSCH transmission precedes the start symbol for the PUSCH, refer to Figures 5A, 5B, 9, 10, 11, 12, and paragraphs [0119], [0168], [0175], [0177] to [0179], [0184], [0185], [0199].
Regarding claims 2 and 9 – Li discloses the start position for the PUSCH transmission is related to a cyclic prefix (CP), refer to Figures 10, 11, and paragraphs [0129], [0185], [0189], [0190] to [0193].
Regarding claims 3 and 10 – Li discloses the start position is determined based on a subcarrier spacing (SCS), refer to paragraphs [0129], [0150], [0153], [0167], [0185].
Regarding claims 4 and 11 – Li discloses the start position is determined based on a timing advance (TA), refer to paragraphs [0087], [0127], [0129], [0136] to [0138].
Regarding claims 6 and 13 – Li discloses a number of Channel Access Types is 4, a number of start positions is m, a number of the plurality of entries is a maximum of 4m, and m is a natural number, refer to paragraphs [0069], [0084], [0085], [0087], [0091], [0129], [0131] to [0133], [0146], [0147], [0160].
Regarding claims 7 and 14 – Li discloses the PUSCH is transmitted in an unlicensed band, refer to Figure 1 and paragraphs [0066], [0067], [0099], [0106], [0107].
Regarding claims 18 and 20 – Li discloses the start position is determined based on a gap for Listen-before-Talk (LBT), refer to Figures 10, 11, 12, and paragraphs [0133], [0134], [0137], [0138], [0143], [0145], [0148], [0190], [0193], [0197].
Regarding claims 19 and 21 – Li discloses the gap is one of 25 microsec and 16 microsec, refer to Figures 10, 11, 12, and paragraphs [0133], [0134], [0137], [0138], [0143], [0145], [0148], [0190], [0193], [0197].
Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Ouchi et al. (US 2022/0132564 A1) discloses terminal apparatus and method.
Li et al. (US 2022/0104259 A1) discloses grant based and configured grant based PUSCH transmission in an unlicensed spectrum.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to John Pezzlo whose telephone number is (571) 272-3090. The examiner can normally be reached on Monday to Friday from 8:30 AM to 4:30 PM. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Marsha Banks-Harold, can be reached on (571) 272-7905. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.  
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is (571) 272-2600.
Any response to this action should be mailed to:
Commissioner of Patents and Trademarks
Washington, D.C.
or faxed to:
(571) 273-8300
For informal or draft communications, please label "PROPOSED" or "DRAFT"
Hand delivered responses should be brought to:
Jefferson Building
2A15
500 Dulany Street
Alexandria, VA, 22314.
John Pezzlo
4 September 2022
/John Pezzlo/
Primary Examiner, Art Unit 2465